Exhibit 10.1

 

Separation and Consulting Agreement

 

This Separation and Consulting Agreement ("Agreement") is entered into as of
March 28, 2014 (the "Execution Date") by and between Insys Therapeutics, Inc., a
Delaware corporation, (the "Insys") on behalf of itself, its subsidiaries and
other corporate affiliates and each of their respective employees, officers,
directors, owners, shareholders and agents (collectively referred to herein as,
the "Insys Group"), and Dr. Larry Dillaha (the "Dr. Dillaha") (Insys and Dr.
Dillaha are collectively referred to herein as the "Parties").

 

WHEREAS, Dr. Dillaha has decided to resign from his position with Insys and
pursue other opportunities, which resignation is without “Good Reason” as set
forth in his Amended and Restated Employment Agreement with Insys as dated April
18, 2013 (his “Former Employment Agreement”);

 

WHEREAS, Dr. Dillaha's last day of employment with Insys is June 11, 2014 (the
"Separation Date");

 

WHEREAS, Insys, based on Dr. Dillaha existing duties, knowledge and expertise
believes it is desirable and in its best interest of the Insys to utilize Dr.
Dillaha for consulting services for a period of time after the Separation Date
and Dr. Dillaha has agreed to do so consistent with the terms and conditions
hereof; and

 

WHEREAS, the Parties hereto, in connection with Dr. Dillaha’s resignation, wish
to clarify other terms, conditions and obligations of the Parties in connection
with Dr. Dillaha’s separation.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which each Party
acknowledges, the Parties agree as follows:

 

After the Separation Date, Dr. Dillaha will not represent himself as being an
employee, officer, agent or representative of Insys for any purpose and Dr.
Dillaha hereby resigns any position(s) held with Insys or its subsidiaries as of
the Separation Date. Without limiting the foregoing, Dr. Dillaha specifically
agrees to update any and all social media accounts Dr. Dillaha accesses, uses or
maintains to reflect the fact that Dr. Dillaha is no longer employed by Insys
within three days of the Separation Date. For purposes of this paragraph, social
media accounts include but are not limited to Facebook, LinkedIn, Twitter and
Four Square. The Separation Date will be the employment termination date for Dr.
Dillaha for all purposes and, except as specifically set forth in this
Agreement, Dr. Dillaha will no longer be entitled to any further compensation,
monies or other benefits from Insys, including coverage under any benefits plans
or programs sponsored by Insys.

 

 
 

--------------------------------------------------------------------------------

 

 

1.     Insys’ Waiver and Release and Dr. Dillaha’s Representations and
Agreements Related to Separation.

 

(a)     Insys Release. Insys, on behalf of itself, expressly waives and releases
any and all claims against Dr. Dillaha that may be waived and released by law
with the exception of claims arising out of or attributable to (a) events, acts
or omissions taking place after the Parties' execution of the Agreement; (b) Dr.
Dillaha’s breach of any terms and conditions of the Agreement and (c) Dr.
Dillaha’s criminal activities or intentional misconduct occurring during Dr.
Dillaha’s employment with Insys. Insys specifically represents, warrants and
confirms that: (a) it has no claims, complaints or actions of any kind filed
against Dr. Dillaha with any court of law, or local, state or federal government
or agency; and (b) it is not aware of, without any independent investigation or
inquiry, any criminal activities or intentional misconduct engaged in by Dr.
Dillaha in relation to Insys’ business.

 

(b)     Dr. Dillaha’s Representations. In exchange for Insys’ waiver and release
and the consideration described in this Section 1, which Dr. Dillaha
acknowledges to be good and valuable consideration for his obligations
hereunder, Dr. Dillaha hereby represents that he intends to fully settle any and
all claims he may have against Insys as a result of his hire, employment or
separation from employment with Insys. Dr. Dillaha specifically represents,
warrants and confirms that: (a) he has no claims, complaints or actions of any
kind filed against the Insys Group with any court of law, or local, state or
federal government or agency; (b) he has been properly paid for all hours worked
for Insys, and that all commissions, bonuses and other compensation due to him
has been paid, with the exception of (i) his final payroll check for his salary
through the Separation Date above, which will be paid on the next regularly
scheduled payroll date and (ii) any options to purchase the Insys’ common stock
under any of the Insys’ option plan(s) which shall be governed by the terms of
the applicable plan document and award agreements as adjusted by the accelerated
vesting set forth in this Section 1 below; and (c) he has not engaged in, and is
not aware of, any unlawful conduct in relation to the business of Insys.

 

If any of these statements are not true, Dr. Dillaha cannot sign this Agreement
and must notify Insys immediately, in writing, of the statements that are not
true. Such notice will not automatically disqualify Dr. Dillaha from receiving
these benefits, but will require Insys’ review and consideration.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Future Cooperation. At the request of Insys, Dr. Dillaha agrees to
execute any documents reasonably requested to effectuate or to facilitate his
resignation(s) and the transition of any such positions or responsibilities to
other employees of the Insys. Dr. Dillaha also agrees that his resignation and
departure from his position(s) from Insys is not because of a disagreement with
Insys on any matter relating to Insys’s operations, legal proceedings,
governmental investigations, policies or practices, including those that would
require disclosure under Item 5.02 ( or other item) of Form 8-K.

 

(d)     Acceleration of Dr. Dillaha’s options. In consideration for Dr.
Dillaha’s release set forth herein and subject to Dr. Dillaha having not revoked
his signature prior to the Effective Date, Insys agrees to the accelerated
vesting of unvested shares subject to any outstanding stock options granted to
Dr. Dillaha, such that, on the Effective Date (as defined below), Dr. Dillaha
shall be vested in one hundred percent (100%) of the shares subject to such an
option award under the Insys’ options plan(s). Dr. Dillaha understands,
acknowledges and agrees that the acceleration of his options exceed what he is
otherwise entitled to receive upon separation from employment as set forth in
his Former Employment Agreement, and that these benefits are in exchange for
executing the release in this Agreement. Dr. Dillaha further acknowledges no
entitlement to any additional compensation and payment in connection with his
employment with Insys or ownership/equity in the Insys or consideration not
specifically referenced directly below in clause (e).

 

(e)     Executive Equity Ownership. For the sake of clarity, as of the
Separation Date, the Parties agree that Dr. Dillaha owns 4,687 shares of Insys’
common stock and 244,500 shares subject to an option award under Insys’ option
plan(s) and is not entitled to any other equity or right to equity in Insys. Dr.
Dillaha remains eligible for participation in Insys’ option and employee stock
purchase plans up to the Separation Date.

 

(f)     Earned Base Salary and Incurred Expense Reimbursement. Within thirty
(30) days of the Separation Date, Insys agrees to pay Dr. Dillaha any earned but
unpaid Base Salary (as defined in his Former Employment Agreement) up to and
including the Separation Date. Insys shall also pay Dr. Dillaha any appropriate
expense reimbursement request incurred prior to the Separation Date, if any, to
be submitted by Dr. Dillaha within fourteen (14) days after the Separation Date
(with supporting documentation as required by Insys consistent with existing
Insys policies and procedures) and paid by Insys within thirty (30) days after
submission by Dr. Dillaha (assuming the reimbursement request is properly
submitted consistent with Insys policies and procedures and the expenses are
otherwise deemed proper by Insys).

 

 
3

--------------------------------------------------------------------------------

 

 

2.     Consulting and Cooperation.

 

(a)      Consulting Services. From the Separation Date and continuing through
the end of twelfth (12th) consecutive month thereafter (the “Consulting
Period”), Insys engages Dr. Dillaha, and Dr. Dillaha accepts such engagement, to
consult with Insys and provide to Insys the reasonable assistance necessary to
further research, develop, market and commercialize products of Insys that Dr.
Dillaha was directly or indirectly involved in while employed with Insys. Such
service shall include assisting with medical, governmental or regulatory
approvals for any such products. Except as provided in Section 2 hereof, Dr.
Dillaha shall not be entitled to any additional compensation in connection with
performance of the services hereunder. During the Consulting Period, the Parties
acknowledge and agree that Dr. Dillaha shall be an independent contractor (i.e.,
not an employee of the Insys) with no power or authority to bind or represent
Insys and neither Dr. Dillaha nor Insys shall take any position to the contrary.
Dr. Dillaha shall provide consulting services during the Consulting Period for
an amount of time that equals 20% or less of the average services performed by
Dr. Dillaha during the 36-month period immediately preceding the Execution Date.

 

(b)     Other Cooperation. The Parties also agree that certain matters in which
Dr. Dillaha has been involved during his employment may necessitate Dr.
Dillaha’s cooperation with the Insys in the future, including but not limited to
assistance and participation in routine and non-routine legal proceedings and
litigation to which the Insys is (or may be in the future) a party. Accordingly,
during the Consulting Period, to the extent reasonably requested by the Insys
and subject to the 20% limitation in Section 2(a), Dr. Dillaha shall cooperate
with Insys in connection with other matters arising out of, or related to, Dr.
Dillaha’s service to Insys; provided that, nothing herein shall prevent Dr.
Dillaha from obtaining employment from a new Insys during the Consulting Period
and to the extent Dr. Dillaha shall have obtained new employment during the
Consulting Period, the Insys shall make reasonable efforts to minimize
disruption of Dr. Dillaha’s new employment.

 

(c)     Reimbursement of Expenses During Consulting Period. Dr. Dillaha will be
reimbursed by Insys for all reasonable expenses incurred by Dr. Dillaha during
the Consulting Period and that are directly related to the performance of the
consulting services or other requested cooperation, including reasonable and
authorized travel, meals, and other incidental business expenses all in
accordance with established Insys policies and procedures. Dr. Dillaha must
receive approval from Michael L. Babich, President and Chief Executive Officer,
prior to incurring any travel expenses under the terms of this Agreement. Dr.
Dillaha must, within fourteen (14) days of incurring any reimbursable expenses,
furnish to Insys adequate records and other documentary evidence (collectively a
“Reimbursement Request”) required by the Insys policies and procedures in order
to receive reimbursement for any expenses properly incurred. Assuming Dr.
Dillaha’s compliance with Insys’s policies and procedures and that Insys does
not otherwise dispute the legitimacy or accuracy of such expenses, Insys shall
pay Dr. Dillaha the amount of the Reimbursement Request within thirty (30) days
of Insys’s receipt of such Reimbursement Request.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     Conflicts Of Interest. Dr. Dillaha agrees that, during the term of this
Agreement, Dr. Dillaha will not, without the prior written consent of the Insys,
engage in, accept employment from, perform services for, or become affiliated
with or connected with, either directly or indirectly, any person, firm,
corporation, partnership or other business entity which is doing business with
Insys relative to any project worked on by Dr. Dillaha under this Agreement, and
further agrees that Dr. Dillaha will avoid all circumstances and actions which
would place Dr. Dillaha in a position of divided loyalty with respect to Dr.
Dillaha’s obligations in connection with this Agreement. Insys acknowledges and
expressly warrants that Dr. Dillaha’s employment or engagement by New Haven
Pharmaceuticals during or after the term of this Agreement does not constitute a
violation of this or any other Section of this Agreement.

 

(e)     Compliance with Laws. Dr. Dillaha shall perform and expressly warrants
that he shall perform the services required by this Agreement in accordance with
currently approved or accepted methods or practices in the industry for the
nature of the services involved and in accordance with all applicable
international, federal, state and local laws, statutes, regulations, rules and
ordinances, as amended from time to time.

 

3.     Consulting Services Payments.

 

(a)     Consulting Consideration. In consideration for Dr. Dillaha’s consulting
services contemplated during the Consulting Period Insys agrees to provide the
consulting services fees set forth on Exhibit A (the “Consulting Fees”).
Notwithstanding any provision in this Agreement to the contrary, the consulting
services are not intended to be and are not employment compensation. In
addition, if any payment under this Agreement is determined to be subject to
Section 409A, this Agreement shall be interpreted and administered such that
such payments comply to the fullest extent possible with Section 409A of the
Code. Each installment payment or other payment hereunder shall be considered a
separate “payment” for purposes of Section 409A.

 

(b)     Independent Contractor/Payment of Taxes. Dr. Dillaha understands,
acknowledges and agrees that consulting arrangement set forth under this
Agreement after the Separation Date creates an independent contractor
relationship, not an employment relationship. Dr. Dillaha acknowledges and
agrees that, after the Separation Date, the Company will not provide him with
any employee benefits, including but not limited to any employee stock purchase
plan, social security, unemployment, medical, or pension payments, and that
income tax withholding is Consultant’s responsibility. Except as otherwise
required by law, Insys shall not withhold any sums or payments made to Dr.
Dillaha for social security or other federal, state or local tax liabilities or
contributions, and all withholdings, liabilities and contributions shall be
solely Dr. Dillaha’s responsibility. Insys shall issue a Form 1099 to Dr.
Dillaha at the appropriate time as it reasonably determines based upon advice or
counsel from its accounting, tax and legal advisors. Further, Consultant
understands and agrees that the Consulting Fees or the related consulting
services are not covered under the unemployment compensation laws and are not
intended to be covered by workers’ compensation laws. In addition, the parties
acknowledge that neither party has, or shall be deemed to have, the authority to
bind the other party.due to the nature of these consulting services. In
connection with the Consulting Fees, Dr. Dillaha represents, covenants and
agrees to pay all federal, state, social security and local taxes when due and
owing.

 

 
5

--------------------------------------------------------------------------------

 

 

4.     Release of Claims.

 

(a)     In exchange for the consideration provided in Section 1 of this
Agreement, Dr. Dillaha and his heirs, executors, administrators and assigns
(collectively the "Releasors") forever waive, release and discharge the Insys
Group from any and all claims, demands, causes of actions, fees, damages,
liabilities and expenses (inclusive of attorneys' fees) of any kind whatsoever,
whether known or unknown, that Dr. Dillaha has ever had against the Insys Group
by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter up to and including the Separation Date,
including, but not limited any claims under:

 

 

●

Title VII of the Civil Rights Act, as amended;

 

●

the Civil Rights Act of 1991, as amended;

 

●

the Arizona Civil Rights Act;

 

●

the Arizona Employment Protection Act;

 

●

the Americans with Disabilities Act, as amended;

 

●

the Family and Medical Leave Act, as amended;

 

●

the Fair Labor Standards Act;

 

●

the Equal Pay Act, as amended;

 

●

the Employee Retirement Income Security Act, as amended (with respect to
unvested benefits);

 

●

The Labor Management Relations Act;

 

●

The National Labor Relations Act;

 

●

Section 1981 of U.S.C. Title 42;

 

●

the Sarbanes-Oxley Act of 2002, as amended;

 

●

the Older Workers Benefit Protection Act;

 

●

the Worker Adjustment and Retraining Notification Act, as amended;

 

●

the Age Discrimination in Employment Act, as amended;

 

●

the Uniform Services Employment and Reemployment Rights Act, as amended;

 

●

ALL STATE AND LOCAL STATUTES THAT MAY BE LEGALLY WAIVED THAT EMPLOYEES COULD
BRING EMPLOYMENT CLAIMS UNDER, INCLUDING ANY STATE OR LOCAL ANTI-DISCRIMINATION
STATUTE, WAGE AND HOUR STATUTE, LEAVE STATUTE, EQUAL PAY STATUTE AND
WHISTLEBLOWER STATUTE and/or any other Federal, state or local law (statutory,
regulatory or otherwise) that may be legally waived and released; and

 

 
6

--------------------------------------------------------------------------------

 

 

 

●

any tort and/or contract claims, including any claims of wrongful discharge,
defamation, emotional distress, tortious interference with contract, invasion of
privacy, nonphysical injury, personal injury or sickness or any other harm.

 

However, this general release of claims excludes the filing of an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although Dr. Dillaha waives any right to monetary relief
related to such a charge. This general release of claims also excludes any
claims made under state workers' compensation or unemployment laws, and/or any
claims which cannot be waived by law.

 

(b)     This Agreement may be used by the Insys to completely bar any action or
suit before any court, arbitral, or administrative body, other than with respect
to any claim under federal, state, local or other law relating to the
obligations under this Agreement. Furthermore, Dr. Dillaha specifically agrees
that, except as set forth herein, he will not be entitled to any further payment
of any kind from Insys or its board of directors. Notwithstanding any provision
hereof to the contrary, Insys agrees to continue to provide Dr. Dillaha the
applicable indemnification coverage he was entitled to receive as an Dr. Dillaha
officer of the Insys pursuant to his Indemnity Agreement dated April 15, 2013,
with Insys for or against any claim, action or proceeding related to Dr.
Dillaha’s employment by or in connection with the provision of consulting
services to Insys after the Effective Date. In addition, Dr. Dillaha shall be
entitled to any tail coverage under Insys’s directors and officers insurance
coverage if and as applicable to his service as an officer of Insys prior to the
Separation Date.

 

(c)     Dr. Dillaha represents and warrants that he is the sole and lawful owner
of all right, title and interest in and to every claim and other rights that are
being released above and that no other party has received any assignment or
other right of substitution or subrogation to any such claim or right. Dr.
Dillaha also represents that he has the full power and authority to enter into
the waivers and releases set forth in this Agreement. With respect to the
foregoing release, Dr. Dillaha hereby waives all rights or protection under law
of any state, territory, country or any political division thereof, to the
extent applicable, which purports to restrict or govern the granting of waivers
and releases (such foregoing language is not intended to indicate that the law
of any jurisdiction other than Arizona is applicable to this Agreement).

 

5.     Restrictive Covenants.

 

(a)     Confidentiality. Dr. Dillaha understands and acknowledges that during
the course of employment by the Insys, he has had access to and learned about
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to the Insys Group and its
businesses and existing and prospective customers, suppliers, investors and
other associated third parties (“Confidential Information”). Dr. Dillaha further
understands and acknowledges that this Confidential Information and the Insys’s
ability to reserve it for the exclusive knowledge and use of the Insys Group is
of great competitive importance and commercial value to the Insys, and that
improper use or disclosure of the Confidential Information by Dr. Dillaha might
cause the Insys to incur financial costs, loss of business advantage, liability
under confidentiality agreements with third parties, civil damages and criminal
penalties.

 

 
7

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Insys Group or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Insys in confidence.

 

Dr. Dillaha understands that the above list is not exhaustive, and that
Confidential Information also includes other information that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

Dr. Dillaha understands and agrees that Confidential Information developed by
him in the course of his employment by the Insys shall be subject to the terms
and conditions of this Agreement as if the Insys furnished the same Confidential
Information to Dr. Dillaha in the first instance. Confidential Information shall
not include information that is generally available to and known by the public
at the time of disclosure to Dr. Dillaha, provided that such disclosure is
through no direct or indirect fault of Dr. Dillaha or person(s) acting on Dr.
Dillaha’s behalf.

 

(b)     Acknowledgment. Dr. Dillaha understands that the nature of his position
has provided him access to and knowledge of Confidential Information and placed
him in a position of trust and confidence with the Insys Group. Dr. Dillaha
understands and acknowledges that the intellectual and technical services he
provided to the Insys Group are unique and extremely valuable because of his
experience in the industry and the growth trajectory of the Insys during his
employment.

 

 
8

--------------------------------------------------------------------------------

 

 

Dr. Dillaha further understands and acknowledges that the Insys Group’s ability
to reserve these for the exclusive knowledge and use of the Insys Group is of
great competitive importance and commercial value to the Insys Group, and that
improper use or disclosure by Dr. Dillaha is likely to result in unfair or
unlawful competitive activity.

 

(c)     Disclosure and Use Restrictions.

 

Dr. Dillaha agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Insys Group) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Insys Group and, in any event, not to
anyone outside of the direct employ of the Insys Group except as required in the
performance of any of Dr. Dillaha’s remaining authorized employment or
consulting duties to the Insys or with the prior consent of an authorized
officer acting on behalf of the Insys Group in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of the Insys Group, except
as required in the performance of any of Dr. Dillaha’s remaining authorized
employment or consulting duties to the Insys or with the prior consent of an
authorized officer acting on behalf of the Insys Group in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. Dr. Dillaha
shall promptly provide written notice of any such order to an authorized officer
of the Insys Group.

 

(d)     Duration of Confidentiality Obligations. Dr. Dillaha understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately and shall
continue during and after his employment by the Insys until such time as such
Confidential Information has become public knowledge other than as a result of
Dr. Dillaha’s breach of this Agreement or breach by those acting in concert with
Dr. Dillaha or on Dr. Dillaha’s behalf.

 

(e)     Non-Competition. Dr. Dillaha acknowledges and re-affirms the non-compete
obligations set forth in Section 1.6 of his Former Employment Agreement. For the
sake of clarity, the Parties hereto agree that the one (1) year covenant to not
compete commences on the Separation Date and shall end on the last day of the
twelfth (12th) month thereafter.

 

 
9

--------------------------------------------------------------------------------

 

 

(f)     Additional Restrictions. After the date hereof and during the Consulting
Period, Dr. Dillaha hereby agrees to comply with the Company’s (i) Code of
Business Conduct and Ethics and (ii) Insider Trading Policy.

 

6.     Knowing and Voluntary Acknowledgement. Dr. Dillaha specifically agrees
and acknowledges that: (a) Dr. Dillaha has read this Agreement in its entirety
and understands all of its terms; (b) Dr. Dillaha has been advised of and has
availed himself of his right to consult with his attorney prior to executing
this Agreement; (c) Dr. Dillaha knowingly, freely and voluntarily assents to all
of its terms and conditions including, without limitation, the waiver, release
and covenants contained herein; Dr. Dillaha is executing this Agreement,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (d) Dr. Dillaha is not waiving or releasing rights or claims that may
arise after his execution of this Agreement; and that (e) Dr. Dillaha
understands that the waiver and release in this Agreement is being requested in
connection with the cessation of his employment with Insys.

 

Dr. Dillaha further acknowledges that he has had twenty-one (21) days to
consider the terms of this Agreement, although he may sign it sooner if desired.
Further, Dr. Dillaha shall have an additional seven (7) days from the date on
which he signs this Agreement to revoke consent to his release of claims under
the ADEA by delivering notice of revocation to Michael L. Babich at Insys
Therapeutics, Inc., 444 South Ellis Street, Chandler, AZ 85224, before the end
of such seven-day period. In the event of such revocation by Dr. Dillaha, Insys
shall have the option of treating this Agreement as null and void in its
entirety.

 

This Agreement shall not become effective, if at all, until the eighth (8th) day
after Dr. Dillaha and Insys execute this Agreement (and assuming Dr. Dillaha
does not revoke his release of claims provided hereunder during the preceding
seven day period pursuant to a notice described directly above). Such date shall
be the “Effective Date” of this Agreement. No payments due to Dr. Dillaha
hereunder shall be made or begin before the Effective Date.

 

7.     Non-Disparagement. Dr. Dillaha agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Insys Group or the Insys’s businesses and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. Insys agrees and covenants that it will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning Dr.
Dillaha, now or in the future.

 

 
10

--------------------------------------------------------------------------------

 

 

This Section does not, in any way, restrict or impede Dr. Dillaha or Insys from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Dr. Dillaha shall promptly provide written notice of any
such order to the General Counsel of Insys.

 

8.     Restrictive Covenant Remedies. In the event of a breach or threatened
breach by Dr. Dillaha of any of the relevant provisions of this Agreement, Dr.
Dillaha hereby consents and agrees that the Insys shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief.

 

9.     Successors and Assigns.

 

(a)     Assignment by the Insys.

 

To the extent permitted by state law, the Insys may assign this Agreement to any
subsidiary or corporate affiliate in the Insys Group. This Agreement shall be
automatically binding upon and inure to the benefit of or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Insys.

 

(b)     No Assignment by Dr. Dillaha.

 

Dr. Dillaha may not assign this Agreement or any part hereof. Any purported
assignment by Dr. Dillaha shall be null and void from the initial date of
purported assignment.

 

10.     Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of Arizona without regard to conflicts-of-law
principles.

 

11.     Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between Dr. Dillaha and the
Insys Group pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The Parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement. In the event
of any inconsistency between the statements in the body of this Agreement and
his Former Employment Agreement, the statements in the body of this Agreement
shall control and, other than as expressly provided hereunder, Dr. Dillaha
hereby unconditionally waives and forfeits any other compensation he may be
entitled to from the Insys Group.

 

 
11

--------------------------------------------------------------------------------

 

 

12.     Modification and Waiver. No provision of this Agreement may be amended
or modified unless such amendment or modification is agreed to in writing and
signed by Dr. Dillaha and by an authorized officer of the Insys. No waiver by
either of the Parties of any breach by the other Party hereto of any condition
or provision of this Agreement to be performed by the other Party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

 

13.     Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

14.     Arbitration and Jurisdiction and Venue. Any controversy relating to this
Agreement or relating to the breach hereof will be settled by arbitration
conducted in Phoenix, Arizona in accordance with the Employment Arbitration
Rules of the American Arbitration Association then in effect. The award rendered
by the arbitrator(s) will be final and judgment upon the award rendered by the
arbitrator(s) may be entered upon it in any court having jurisdiction thereof.
The arbitrator(s) will possess the powers to issue mandatory orders and
restraining orders in connection with such arbitration. The expenses of the
arbitration will be borne by the losing party unless otherwise allocated by the
arbitrator(s). This agreement to arbitrate will be specifically enforceable
under the prevailing arbitration law. During the continuance of any arbitration
proceedings, the parties will continue to perform their respective obligations
under this Agreement. Nothing in this Agreement will preclude Insys or any
affiliate or successor from seeking equitable relief, including injunction or
specific performance, in any court having jurisdiction, in connection with any
obligations of confidentiality or under a covenant not to compete. Any action or
proceeding by either of the Parties to enforce the obligations of
confidentiality, covenant not to compete and non-disparagement shall be brought
only in any state or federal court located in the state of Arizona, County of
Maricopa. The Parties hereby irrevocably submit to the exclusive jurisdiction of
such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue.

 

 
12

--------------------------------------------------------------------------------

 

 

15.     Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

16.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

17.     Tolling. Should Dr. Dillaha violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which Dr. Dillaha ceases to be in violation of such
obligation.

 

18.     Attorneys’ Fees. Should either Party breach this Agreement, to the
extent permitted by state law, the prevailing party will be responsible for
payment of all reasonable attorneys' fees and costs that the prevailing party
incurred in the course of enforcing the terms of the Agreement, including
demonstrating the existence of a breach and any other contract enforcement
efforts.

 

19.     Notice. Dr. Dillaha agrees to notify any subsequent Insys of the
restrictive covenants section contained in this Agreement. In addition, Dr.
Dillaha authorizes Insys Group to provide a copy of the restrictive covenants
section of this Agreement to third parties, including but not limited to, Dr.
Dillaha’s subsequent, anticipated or possible future Insys.

 

20.     Acknowledgment of Full Understanding. DR. DILLAHA ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. DR. DILLAHA ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. DR. DILLAHA FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE INSYS FROM ANY AND ALL CLAIMS.

 

 

[Remainder of Page Intentionally Blank]

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

 

INSYS THERAPEUTICS, INC.

     

By:/s/ Michael L. Babich

 

Name: Michael L. Babich

Title: Chief Executive Officer

 

DR. LARRY DILLAHA

     

Signature:

 

/s/ Larry Dillaha

 

 

 
14

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSULTING SERVICES FEES

 

The Consulting Services Fees shall be an aggregate amount equal to $303,334
(Three Hundred and Three Thousand Three Hundred and Thirty Four) to be paid to
Dr. Dillaha through the Consulting Period as follows:

 

 

●

$195,001 (One Hundred Ninety Five Thousand and One Dollars) shall be paid to Dr.
Dillaha on January 11, 2015;

 

●

$21,666 (Twenty One Thousand Six Hundred Sixty Six Dollars) on February 11,
2015;

 

●

$21,666 (Twenty One Thousand Six Hundred Sixty Six Dollars) on March 11, 2015;

 

●

$21,666 (Twenty One Thousand Six Hundred Sixty Six Dollars) on April 11, 2015;

 

●

$21,666 (Twenty One Thousand Six Hundred Sixty Six Dollars) on May 11, 2015; and

 

●

$21,669 (Twenty One Thousand Six Hundred Sixty Six Dollars) on June 11, 2015.

 

 

15